per CURIAM:
Distinto a otras instituciones de nuestro Código Civil, en materia de responsabilidad extracontractual dimanante del Art. 1802 (31 L.P.R.A. see. 5141) es forzoso reconocer que “a pesar de [la] divergencia entre los Derechos del grupo que podríamos llamar continental y el angloameri-cano, la materia regulada es de las que ofrece caracteres más uniformes en todos los países.” Puig Brutau, Fundamentos de Derecho Civil, Tomo II, Yol. 2, pág. 660. Predomina lo que dicho autor caracteriza como “Derecho resultante de la casuística profesional [que] representa el elemento verda-deramente creador y que impulsa la evolución de los sistemas jurídicos.” El caso de autos rebasa sus hechos sencillos, para poner de manifiesto la realidad antes expuesta. Veamos^.
La demandante recurrente, Futurama Import Corp., im-portó por la vía aérea de Italia un cargamento de ropa de mu-jer. La mercancía fue llevada a Nueva York por la línea Iberia. Allí fue descargada y más tarde transportada a Puerto *611Rico por la Trans Caribbean Airways, aquí demandada recu-rrida. En el Ínterin en que la mercancía estuvo en Nueva York, parte de la carga se dañó por haber quedado expuesta a la lluvia antes de ser cargada en el avión de la demandada.
La firma importadora estimó el valor de la mercancía dañada en $5,565.60. El tribunal de instancia aceptó esa cifra como correcta. Un inspector o ajustador de seguros, quien 35 días después de recibida la mercancía en Puerto Rico fue a estimar la pérdida, no pudo hacerlo porque la importa-dora le informó que la había rematado por $350.
La mercancía había sido asegurada en Italia con la Riu-nione Adriática, una compañía aseguradora de aquel país, la cual pagó a Futurama la mitad de la pérdida. Futurama re-clamó a Trans Caribbean Airways la otra mitad y en vista de que ésta se rehusó a pagar, le demandó por la totalidad de la pérdida.
En su sentencia original el tribunal de instancia con-denó a la demandada a pagar el total de la pérdida menos los $350 que Futurama había recobrado al vender la mercancía dañada, lo que arrojó un balance de $5,215.60. Previa moción de reconsideración de la demandada Trans Caribbean Airways, el tribunal de instancia, en sentencia enmendada, reconsideró y redujo la sentencia a $2,432.80. Dicha cifra es el resul-tado de haberle restado los $2,782.80 que la demandante había recibido de la compañía aseguradora italiana.
Invocando la aplicación de la doctrina de la fuente co-lateral “collateral source doctrine” la recurrente argumenta que debió mantenerse la cifra original de $5,215.60. Si bien los hechos particulares del caso nos convence que debemos confirmar la sentencia recurrida, es necesario una breve exégesis al respecto.
Reiteramos la vigencia en nuestra jurisdicción de dicha doctrina, que como regla general impide al causante de un daño deducir del importe de la indemnización de la cual responde, la compensación o beneficios que haya recibido el *612perjudicado de una tercera persona o entidad, esto es, de una fuente no relacionada con el demandado, denominada “collateral source rule”. Constituye la norma que aplicáramos en los casos de Goose v. Hilton Hotels, 79 D.P.R. 523 (1956 ); Pereira v. Commercial Transport Co., 70 D.P.R. 641 (1949) y Reyes v. Aponte, 60 D.P.R. 890 (1942), en que sostuvimos el derecho de una parte a reclamar unos salarios por lucro cesante, no em-pece habérselos pagado su patrono, por estimar que se trata-ban de unas donaciones que no podían beneficiar al demandado. El pago de salarios durante vacaciones o enfermedad del em-pleado se reconoce por razones distintas a las que dan lugar a una compensación por negligencia. Los salarios se originan en un contrato de trabajo, y en caso de ausencia por acciden-te hasta podrían tener carácter de bonificación o donación a un buen empleado para beneficio de su familia que depende de ese ingreso; no es una compensación propiamente dicha. Un análisis de la abundante literatura sobre esta doctrina, (1) de-muestra que la misma descansa sobre fundamentos racionales y lógicos, que si bien a veces resultan complejos, no necesaria-mente anulan su eficacia y la variedad de beneficios en que es susceptible de ser correctamente aplicada.
El valor o interés social de una norma jurídica sobre daños está subordinado al principio rector de hacer justicia (1a) independientemente de su origen. La utilidad de la doctrina que nos ocupa no puede circunscribirse en términos, exclusivos *613de castigar al causante del daño o de premiar al perjudicado. Tampoco puede basarse en una premisa de costo. El enfoque trasciende tal disyuntiva para darle cabida a un principio de mayor valía, a saber, si a una persona se le permitirá cosechar el fruto de su propio esfuerzo en determinadas circunstancias. La preocupación en torno a la llamada “doble compensación” o el exceso de compensación se desvanece al constarse que ello no es a costa ni con cargo del demandado, mientras que, por el contrario, la no aplicación de la regla, de ordinario, perjudica-ría al demandante — víctima—ya que él pagó las primas, en el caso del seguro, o soportó los descuentos para, por ejemplo, la pensión de retiro y otros.
“Cuando la víctima es indemnizada, el perjuicio ha desapare-cido. Por ello no cabría demandar de nuevo reparación. El prin-cipio es simple. Pero su aplicación origina numerosas dificulta-des. Se refieren a que es delicado en ocasiones saber si ha sido total la indemnización de la víctima; cuando no la haya sido, la víctima puede demandar el complemento. Se refieren también a que, en algunos casos, el accidente permite a la víctima recibir de un tercero una suma de dinero; ¿se encuentra todavía la víc-tima con derecho para reclamar una indemnización al autor del daño ?
La segunda constituye lo que puede llamarse el problema de la acumulación de las indemnizaciones. La víctima no puede acumu-lar varias indemnizaciones por el mismo perjuicio. Así, cuando el daño le haya sido causado por varias personas, aquélla tiene derecho a reclamar reparación de la totalidad a uno solo de los coautores; pero, si obtiene satisfacción, no puede reclamar ya nada a los restantes coautores (cfr. infra, ns. 536 y 1.072). La cuestión es más difícil de resolver cuando cabe dudar acerca de la naturaleza de la suma que la víctima ha recibido de un tercero: ¿es una indemnización?; en ese caso, su acción se ha extinguido, ya que está reparado el daño sufrido; ¿se trata de una suma abonada por otro título?; entonces, la víctima conserva su acción contra él autor del daño.”(2) (Énfasis suplido.)
*614Ante la alternativa de aplicar mecánicamente la doctrina o rechazarla en su totalidad, somos de opinión que lo más razonable es el identificar en cada caso' sus circunstancias peculiares, y de acuerdo a la naturaleza del daño sufrido y del examen del origen y propósito(3) o razón de ser del beneficio colateral de que se trate, determinar la improcedencia o la justificación de la acumulación de compensaciones. Contrario a las posiciones extremas aludidas, ésta toma en cuenta las diversas clases de fuentes de beneficios colaterales y las diferencias entre las mismas. “Es incorrecto analizar el ámbito o frontera de la regla en el contexto de lograr una regla sencilla aplicable.” Feeley v. United States, 337 F.2d 924, 927 (1964); Helfend, supra, págs. 61-63, escolio 3.
A los fines de decidir la aplicabilidad o no de la doctrina, en el campo de seguro es necesario establecer una distinción entre seguros de cosas y los seguros sobre la vida o contra accidentes susceptibles de ocurrirle a las personas.
En el caso de autos, bajo la vertiente civilista de acumulación de indemnizaciones o bajo la doctrina anglosajona, es obvio que la cantidad adicional que reclama la recurrente no sólo tiene el mismo concepto y naturaleza que la ya recibida de la compañía aseguradora italiana, sino que se funda en un seguro por pérdida de cosa, en el cual predomina el aspecto de indemnización. Ya fue, por tanto, resarcida de esa parte de los daños y no debe aspirar a una indemnización adicional por los mismos.
Finalmente, es conveniente recordar que sin menoscabo de nuestra tradición civilista, tanto ayer como al presente, son válidas las siguientes expresiones:
*615“Ciertamente que en esta jurisdicción la ley común no es una frase que debemos oir como un conjuro, y por otro lado tampoco debemos alarmarnos por la mera circunstancia de que cualquier doctrina en particular, por estar basada en la justicia y la razón universal, resulte tener su origen en la ley común. Al confrontarnos con un caso que no esté previsto en nuestro Código Civil u otra disposición legislativa no debemos temer los males ni rechazar las bondades que pueden hallarse en los principios de la ley común u en otras fuentes de la humana experiencia. Pocos tribunales se hallan menos embarazados por los preceden-tes, o en materias no previstas por el estatuto, tan libres para seguir los dictados de la conciencia y del sentido común que los tribunales de esta isla. Levantar una sólida estructura sobre los principios fundamentales que tan amenudo se encuentran arrai-gados lo mismo en la jurisprudencia americana que en la es-pañola que comprenda los mejores elementos de los dos grandes sistemas, y que en tanto sea posible quede libre de los defectos de ambos, es nuestro especial privilegio si solamente aprovecha-mos la oportunidad que se nos presenta.” El Municipio de Vega Baja v. Smith, 27 D.P.R. 632, 637-638 (1919).

La sentencia será confirmada.

El Juez Presidente, Señor Trías Monge y el Juez Aso-ciado, señor Rigau, emitieron opiniones concurrentes por se-parado con las cuales concurre el Juez Asociado, Señor Iri-zarry Yunqué.

 Véase la documentada opinión del Tribunal Supremo de California de Helfend v. Southern California Rapid Transit Dist., 465 P.2d 61 (1970) la cual hace un extenso estudio sobre la doctrina, pondera las críticas a la misma y le reitera en principio su adhesión. También Tyminski v. United States, 481 F.2d 257 (1973).


Un comentarista crítico de la doctrina concluye: “No obstante, ante el sistema prevaleciente, la regla realiza un fin social. En lo menos, remueve de la escena del juicio cuestiones controversiales complejas. En lo más, en algnnos casos, opera como un instrumento de lo que la mayoría de nosotros estaríamos inclinados a llamar justicia.’’ Maxwell, The Collateral Source Rule in the American Law of Damages; 46 Minn. L. Rev., págs. 669, 695 (1962). (Énfasis y traducción nuestro.)


Mazeaud, Derecho Civil, Parte II, Traducción de Luis Alealá-Zamora y Castillo, págs. 62 a 63 (ed. 1960).


Véanse: Cooper, A Collateral Benefits Principle, 49 The Canadian Bar Review 601 (1971) y; Sedler, The Collateral Source Rule and Personal Injury Damages: The Irrelevant Principle and The Functional Approach, Part II, 68 Ky.L.J. 86, en especial a la pág. 63 (1969-70); James, Social Insurance and Tort Liability, 27 N.Y.U.L. Rev. 637 (1962).